Title: To Alexander Hamilton from William Short, 26 November 1790
From: Short, William
To: Hamilton, Alexander


Amsterdam, Nov. 26, 1790
Sir
I took the liberty of acknowleging the reciept of your letters of Aug. 29th. and Sept. 1st. through the Secretary of State who I begged at the same time to inform you that I was preparing immediately to obey them. I beg leave to refer you also to him (to whom I had an unexpected opportunity of writing yesterday by the way of France) for what has been done in consequence of your letter of Aug. 29th. I hope it will meet your approbation, which I shall be extremely solicitous, as you may be assured Sir to merit on all occasions.
I asked the favor of the Secretary of State also in my letter of yesterday to inform you of my arrival here on the 20th. inst. & the causes of my departure from Paris being procrastinated. He will communicate also an article that I thought it best to cypher, as this letter will go through several posts & as some of the European governments have little delicacy in abusing the trust of letters confided to their post.
By a vessel which sails from this place for the United States I shall do myself the honor of writing you in a few days. I shall then be able to give you more accurate information than I am now possessed of on several subjects. You may be fully assured sir that I shall lose no time in making you such communications as you may desire, & particularly those which require expedition for the reasons mentioned in your letter of Sep 1.
I beg you to be persuaded of the sentiments of respect & attachment with which I have the honor to be   Sir, Your most obedient   humble servant
W Short
The Honble. Alexander Hamilton Esqr.
 